Case 1:19-cv-00434-CFC-CJB Document 274 Filed 09/18/20 Page 1 of 1 PageID #: 17284


                         MORRIS, NICHOLS, ARSHT              &   TUNNELL      LLP

                                      1201 N ORTH M ARKET S TREET
                                             P.O. B OX 1347
                                  W ILMINGTON , D ELAWARE 19899-1347

                                              (302) 658-9200
                                           (302) 658-3989 FAX
  JACK B. BLUMENFLD
  (302) 351-9291
  jblumenfeld@mnat.com


                                           September 18, 2020


  The Honorable Colm F. Connolly                                         VIA ELECTRONIC FILING
  United States District Court
    for the District of Delaware
  844 North King Street
  Wilmington, DE 19801

           Re:      Pharmacyclics LLC, et al. v. Alvogen Pine Brook, LLC, et al.
                    C.A. No. 19-434 (CFC)

  Dear Judge Connolly:

          This morning, the Defendants in this action unilaterally filed a proposed order regarding
  infringement (D.I. 273) without notice to the Plaintiffs and without telling the Court that
  Plaintiffs disagree with the proposed order. The proposed order is not “stipulated,”
  notwithstanding its title, and Plaintiffs were surprised by the filing because, as of last night,
  Plaintiffs informed Defendants they would not agree to the language of the stipulation filed this
  morning. Plaintiffs emailed Defendants this morning asking that the filing be withdrawn, but we
  have not received a response.

          To be clear, Plaintiffs disagree with the filed order. Accordingly, we respectfully request
  that the Court not enter it. If the parties cannot reach agreement on an infringement stipulation,
  Plaintiffs will be prepared to discuss this issue during the pretrial conference.

                                                        Respectfully,

                                                        /s/ Jack B. Blumenfeld
                                                        Jack B. Blumenfeld (#1014)

  JBB/dss
  cc:   Clerk of the Court (via hand delivery)
        All Counsel of Record (via electronic mail)
